DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 23rd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 12 were amended. Claims 1 and 3-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 7, 9-10, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No. 6,692,983).
Regarding to claim 1, Chen teaches a display panel comprising a substrate and a pixel unit formed on the substrate, wherein
along a thickness direction of the display panel, the pixel unit comprises a driving and light filtering structure and a light emitting element formed at a side of the driving and light filtering structure facing away from the substrate (Fig. 2A-E, column 3, lines 43-50), and
wherein the driving and light filtering structure comprises a driving part and a light filtering part, the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (Fig. 2A-E, column 3, lines 20-25, lines 42-44), the color resisting block is disposed in an accommodating hole penetrating through an interlayer insulating layer included in the light filtering part along the thickness direction, and the interlayer insulating layer included in the light filtering part and an interlayer insulating layer included in the TFT are the same layer (Fig. 2B-C, the color resisting block R is disposed in accommodating hole penetrating through interlayer insulating layer 250 included in the light filtering part along the thickness direction, and the interlayer insulating layer 250 included in the light filtering part and interlayer insulating layer 250 included in the TFT are the same layer).
Regarding to claim 3, Chen teaches the TFT further comprises an active layer, a gate insulating layer, a gate electrode, and a source-drain layer sequentially disposed in a direction away from the substrate (Fig. 2E, an active layer 214, gate insulating layer 220, gate electrode 225, source 212 and drain 213), and wherein the gate electrode and the source-drain layer are respectively disposed on two sides of the interlayer insulating layer, the source-drain layer comprises a source electrode and a drain electrode (Fig. 2E, the gate electrode and the source-drain layer are respectively disposed on two sides of the interlayer insulating layer, the source-drain layer comprises a source electrode and a drain electrode), the source electrode is connected with the active layer through a source via hole penetrating through the interlayer insulating layer (Fig. 2E, source electrode 232 connect to source 212 through a via, drain electrode 234 connect to drain 213 through another via), the drain electrode is connected with the active layer through a drain via hole penetrating through the interlayer insulating layer, and the accommodating hole penetrates through the interlayer insulating layer along the thickness direction (Fig. 2E).
Regarding to claim 7, Chen teaches the TFT further comprises a passivation layer covering the source-drain layer, the passivation layer extends into the accommodating hole, and the color resisting block is disposed on the passivation layer ((Fig. 2C, layer 230 extends into the accommodating hole, and the color resisting block R is formed on the passivation layer 230).
Regarding to claim 9, Chen teaches the light emitting element comprises a first electrode comprising a transparent conductive material (column 3, lines 51-55), a light emitting functional layer (column 3, lines 60-63), and a second electrode, and the first electrode is disposed on the side of the driving and light filtering structure facing away from the substrate (Fig. 2E).
Regarding to claim 10, Chen teaches the display panel further comprises a planarization layer between the driving and light filtering structure and the light emitting element, a surface of the planarization layer facing away from the driving and light filtering structure is a flat surface, 290).
Regarding to claim 12, Chen teaches a manufacturing method of a display panel (Figs. 2A-E), comprising:
providing a substrate (Fig. 2A, element 200);
forming a driving and light filtering structure comprising a driving part and a light filtering part, the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (Fig. 2A-E, column 3, lines 20-25, lines 42-44), the color resisting block being disposed in an accommodating hole penetrating through an interlayer insulating layer included in the light filtering part in the thickness direction of the substrate, and the interlayer insulating layer included in the light filtering part and an interlayer insulating layer included in the TFT are the same layer (Fig. 2B-C, the color resisting block R is disposed in accommodating hole penetrating through interlayer insulating layer 250 included in the light filtering part along the thickness direction, and the interlayer insulating layer 250 included in the light filtering part and interlayer insulating layer 250 included in the TFT are the same layer).
forming a light emitting element constituting a pixel unit together with the driving and light filtering structure (Fig. 2E, element 292, column 3, lines 60-63).
Regarding to claim 13, Chen teaches the forming the driving and light filtering structure comprises:
forming an active layer (Fig. 2A, layer 214);
forming a gate insulating layer (Fig. 2A, layer 220);
forming a gate electrode (Fig. 2A, layer 225
forming an interlayer insulating material layer (Fig. 2A, layer 250);
patterning the interlayer insulating material layer to form an interlayer insulating layer having the accommodating hole, a source via hole and a drain via hole (Fig. 2B);
forming a source-drain layer comprising a source electrode and a drain electrode, wherein the source electrode is connected with the active layer through the source via hole, and the drain electrode is connected with the active layer through the drain via hole (Fig. 2B); and
forming the color resisting block in the accommodating hole (Fig. 2C, block R).
Regarding to claim 14, Chen teaches the forming the driving and light filtering structure further comprises, between the forming the source-drain layer and the forming the light filtering part:
forming a passivation layer covering the source-drain layer (Fig. 2C, element 230),
wherein the passivation layer extends into the accommodating hole, and the color resisting block is formed on the passivation layer (Fig. 2C, layer 230 extends into the accommodating hole, and the color resisting block R is formed on the passivation layer 230).
Regarding to claim 20, Chen teaches a display device comprising the display panel according to claim 1 (column 1, lines 8-10).
Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. Patent No. 7,292,294).
Regarding to claim 1, Hung teaches a display panel comprising a substrate and a pixel unit formed on the substrate (Figs. 2-6), wherein
along a thickness direction of the display panel, the pixel unit comprises a driving and light filtering structure and a light emitting element formed at a side of the driving and light filtering structure facing away from the substrate (Fig. 2B-C, Figs. 3A-B, column 4, lines 7-15, 23-25), and
wherein the driving and light filtering structure comprises a driving part and a light filtering part, the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (Fig. 2B-C, Figs. 3A-B, column 4, lines 7-15, 23-25), the color resisting block is disposed in an accommodating hole penetrating through an interlayer insulating layer included in the light filtering part along the thickness direction, and the interlayer insulating layer included in the light filtering part and an interlayer insulating layer included in the TFT are the same layer (Fig. 2B-C, Figs. 3A-B, column 4, lines 7-10, the color resisting block R/G/B is disposed in accommodating hole penetrating through interlayer insulating layer, which is black resin layer is 220, included in the light filtering part along the thickness direction, and the interlayer insulating layer 220 included in the light filtering part and interlayer insulating layer 220 included in the TFT are the same layer).
Regarding to claim 12, Hung teaches a manufacturing method of a display panel (Figs. 2-6), comprising:
providing a substrate (Fig. 2A, element 100);
forming a driving and light filtering structure comprising a driving part and a light filtering part, the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (Fig. 2B-C, Figs. 3A-B, column 4, lines 7-15, 23-25), the color resisting block being disposed in an accommodating hole the color resisting block R/G/B is disposed in accommodating hole penetrating through interlayer insulating layer, which is black resin layer is 220, included in the light filtering part along the thickness direction, and the interlayer insulating layer 220 included in the light filtering part and interlayer insulating layer 220 included in the TFT are the same layer).
forming a light emitting element constituting a pixel unit together with the driving and light filtering structure (Fig. 4-6, column 5, lines 60-63).
Regarding to claim 20, Hung teaches a display device comprising the display panel according to claim 1 (column 2, lines 14-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 6,692,983), as applied to claims 1 and 9 above, in view of Park (U.S. Patent No. 7,787,168).
Regarding to claim 11, Chen does not explicitly disclose the display panel further comprises a pixel defining layer covering the first electrode, a pixel opening is formed in the pixel defining layer, at least a part of the light emitting functional layer is disposed in the pixel 
Park teaches a display panel comprises a pixel defining layer covering the first electrode, a pixel opening is formed in the pixel defining layer, at least a part of the light emitting functional layer is disposed in the pixel opening, and an orthographic projection of the pixel opening on the substrate is located within an orthographic projection of the color resisting block on the substrate (Fig. 1, Fig. 2A, pixel defining layer 70 covering the first electrode, a pixel opening is formed in the pixel defining layer, at least a part of the light emitting functional layer is disposed in the pixel opening, and an orthographic projection of the pixel opening on the substrate is located within an orthographic projection of the color resisting block 120 on the substrate 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Park to comprise in the display panel a pixel defining layer covering the first electrode, a pixel opening formed in the pixel defining layer, at least a part of the light emitting functional layer disposed in the pixel opening, and an orthographic projection of the pixel opening on the substrate located within an orthographic projection of the color resisting block on the substrate, in order to prevent interference between the pixels, thus to increase picture quality.
Allowable Subject Matter
Claims 4-6, 8, and 15-19 are objected to
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the driving part further comprises a light shielding layer provided between the active layer and the substrate, and an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate” in combination with the limitations recited in claim 1 and claim 3.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the driving part further comprises an electrostatic discharge line disposed on a same layer as the source-drain layer” in combination with the limitations recited in claim 1 and claim 3.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the light filtering part further comprises a light shielding flange formed on a side of the color resisting block facing away from the substrate, the light shielding flange is disposed around the accommodating hole and connected to the color resisting block in the accommodating hole, and a material of the light shielding flange is same as a material of the color resisting block connected to the light shielding flange” in combination with the limitations recited in claim 1.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “exposing and developing the color resist material layer to form a color resisting block positioned in the accommodating hole and a light shielding flange positioned outside and surrounding the accommodating hole and connected with the color resisting block, wherein the light shielding flange is formed on a side of the color resisting block facing away from the substrate” in combination with the limitations recited in claim 13 and the rest of limitations recited in claim 15.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “between the providing the substrate and the forming the active layer: forming a light shielding layer, wherein an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate” in combination with the limitations recited in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VU A VU/Primary Examiner, Art Unit 2828